Exhibit    10. 7






EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of the
____ day of __________________, 2004, by and between First M&F Corporation, Inc.
(hereinafter referred to as "Employer"), and __________________ an individual
resident of the State of _______________ (herein "Employee").
WHEREAS, Employer desires to employ Employee as an Executive of Merchants &
Farmers Bank, one of the businesses operated by Employer, according to the
terms, covenants and conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements set forth herein, it is hereby agreed as follows:
1.    EMPLOYMENT. Employer hereby employs, engages and hires Employee, and
Employee hereby accepts and agrees to such hiring, engagement and employment, as
Chief Financial Officer of Merchants & Farmers Bank, to perform those duties
specified by Employer in accordance with the general supervision and direction
of the Chairman of the Board of Directors of Merchants & Farmers Bank.
2.    BEST EFFORTS. Employee agrees that he will devote his full time to the
duties and responsibilities required of such position; and that he will at all
times faithfully, industriously and to the best of his ability, experience and
talents perform all such duties and responsibilities to the reasonable
satisfaction of Chairman of the Board. Such duties shall be rendered in
accordance with the Employer's policies and at such place or places as the
interest, needs, business or opportunity of Employer shall require. Employee
shall not render any services or engage in any other undertaking on behalf of
any party other than Employer unless otherwise specifically authorized in
writing by the Chairman of the Board of Directors of First M & F Corporation,
Inc.






--------------------------------------------------------------------------------


3.    TERM OF AGREEMENT. The initial term of this Agreement shall be for twelve
(12) months from May _____, 2004. This Agreement shall be automatically renewed
for a one-month term at the end of the initial one-year term and thereafter for
successive one-month terms unless either party hereto gives written notice to
the other, at least two (2) weeks prior to the end of such initial or any
renewed term, of his or its intention not to renew this Agreement at the
expiration of such term.
4.    COMPENSATION. For all duties to be performed by Employee under this
Agreement, Employee shall receive a base salary of $___________ per month and
Employee may be eligible for bonuses as determined by the Board of Directors of
Merchants & Farmers Bank. This compensation may be modified, from time to time,
by Employer in accordance with its evaluation of Employee's performance.
5.    BENEFITS. Employee shall also be entitled to participate in any and all
employee benefit plans upon the same terms and conditions as all other employees
of Employer.
7.    TERMINATION OF EMPLOYMENT. The employment of Employee may be terminated by
Employer during the initial and any renewed term of this Agreement as follows:
(a)    Except as provided in 7(b) below, Employer may terminate Employee's
employment for any reason, without cause, and at any time, without notice and
without further obligation, by paying to Employee severance pay equal to four
(4) months salary, or $________, less normal federal and state withholdings.
(b)    In the event that Employee's employment is terminated without cause as a
result of a change of control of Employer within one year of such change in
control, or if Executive voluntarily terminates his employment for good cause
within two (2) years following such a change in control, then Executive shall be
paid two years' base salary. For purposes of this section, "change in control"
means that any person or group (as defined in Section 13(d)(3) of the Securities
Exchange Act of 1934) other than the current owners becomes the owner or
beneficial owner of 50% or more of the combined voting power of the then
outstanding First M&F securities that may then be cast for the election of First
M & F's directors (other than as a result of an issuance of securities initiated
by the Company or as a result of open market trading). If such a change in
control occurs, and if the Board of Directors thereafter materially and
detrimentally modifies Employee's duties, functions, and responsibilities
without his consent, or if his compensation is materially reduced, then Employee
may resign for good cause under this subsection of


--------------------------------------------------------------------------------


the agreement.
(b)    Employer may terminate Employee's employment without notice, without
further obligation and without severance pay, upon the occurrence or existence
of any of the following conditions: (1) the breach of any term of this Agreement
by Employee; (2) the existence of just cause for Employee's termination; (3) the
death of Employee; or (4) the resignation by Employee other than by giving the
notice required by Section 3 of this Agreement.    
(c)    As used in Section 5(b)(2), the term "just cause" includes, but is not
limited to, violation of instructions of Employer's management, Employer's
Standards of Conduct, or violation of any rule or regulation regarding
employment.


8.    RESTRICTIVE COVENANTS.


(a)    If Employee voluntarily terminates his employment, or if his employment
is terminated involuntarily for cause, at any time, whether or not during the
term of this agreement, Employee covenants and agrees that for a period of
twelve (12) months after the termination of his employment, he shall not, in any
way, individually, or in any other manner, either directly or indirectly, engage
in the financial services business or any branch thereof, nor will he permit his
name to be used in connection with any such business for the solicitation of any
account or business sold or serviced by Employer and/or its related entities.
(b)    If Employee is involuntarily terminated without cause, whether or not
during the term of this agreement, Employee covenants and agrees that for the
period of time during which Employee receives severance pay, Employee shall not,
in any way, individually, or in any other manner; either directly or indirectly,
engage in the financial services business or any branch thereof, nor will
Employee solicit or permit Employee's name to be used in connection with any
such business for the solicitation of any account or business sold or serviced
by Employer and/or its related entities.
(c)    For the period of twelve (12) months from and after any termination of
his employment, regardless of whether such is voluntary or involuntarily, for or
without cause, Employee agrees to refrain from directly or indirectly inducing
to leave Employer's employment any of Employer's other employees or other
persons associated with the representation of Employer.




--------------------------------------------------------------------------------


(d)     Employee's covenants under this Section 6 shall be construed as an
agreement independent of any other provision of this Agreement, and the
existence of any claim or cause of action of Employee against Employer or any of
its related entities, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by Employer of these covenants.
(e)    It is agreed and understood between the parties hereto that any breach or
violation of any of the restrictive covenants will result in immediate and
irreparable injury to the Employer and will authorize recourse to injunction
and/or specific performance as well as to all other legal or equitable remedies
to which such injured party may be entitled hereunder.
(f)    In the event there is any successful judicial or arbitral action taken to
enforce Employer's rights under this paragraph, Employee shall pay to Employer
all costs and expenses, including but not limited to all attorneys' fees and
costs incurred by Employer in connection with enforcement of Employer's rights
under this section of the Agreement.
10.    NO OTHER EMPLOYMENT. Employee shall devote all of his time, attention,
knowledge and skill solely to the business and interest of Employer, and
Employer shall be entitled to all of the benefits, profits or other issues
arising from or incident to all work, services and advice of Employee. Without
prior written approval from the Chairman of the Board of Merchants & Farmers
Bank Employee shall not, during the initial or any renewed term hereof, be
interested directly or indirectly, in any manner, as partner, officer, director,
stockholder, advisor, employee or in any other capacity in any other business
similar to Employer's business.
11.    NONDISCLOSURE OF INFORMATION.
(a)    Employee recognizes and acknowledges that his position with Employer
permits his access to certain trade secrets and confidential and proprietary
business information of Employer and its related entities (collectively the
"Proprietary Information"). For purposes of this Agreement, the term Proprietary
Information shall include but not be limited to any customer lists, computer
programs, tapes, intra-office memoranda, letters, reports, specifications,
pricing information, processes, data and any other information concerning any
matter affecting or relating to the business of Employer and its related
entities and their manner of operation, whether or not such information may in
fact be confidential, together with any information classified as a "trade
secret" by the Mississippi Uniform Trade Secrets Act, § 75-26-1 et


--------------------------------------------------------------------------------


seq. of Miss. Code Ann. of 1972 (the "Act").
(b)    Employee agrees to use his best efforts and utmost diligence to protect
the Proprietary Information. Except as may be required by Employer in connection
with and during Employee's employment with Employer, or with the express written
permission of the President of Merchants & Farmers Bank and the Chairman of the
Board of Merchants & Farmers Bank, Employee shall not, either during his
employment with Employer or thereafter, directly or indirectly, use for
"improper means" (as defined in the Act), including for Employee's own benefit
or for the benefit of another, or cause the "misappropriation" (as defined in
the Act) or disclose to any "person" (as defined in the Act), in any manner
whatsoever, any of the Proprietary Information (whether or not acquired,
learned, obtained or developed by Employee alone, by Employee in conjunction
with others, or by another person).
(c)    Employee further agrees that any document, record, tape or other material
embodying or reflecting any Proprietary Information, including but not limited
to all copies and reproductions of any such document, record, tape or other
material, shall be the property of Employer and shall be delivered to Employer
upon termination of Employee's employment or at any other time upon request by
the Chairman of the Board of Merchants & Farmers Bank or the Chairman of the
Board of Merchants & Farmers Bank.
(d)    In the event there is any successful judicial or arbitral action taken to
enforce Employer's rights under this paragraph, Employee shall pay to Employer
all costs and expenses, including but not limited to all attorneys' fees and
costs incurred by Employer in connection with enforcement of Employer's rights
under this section of the Agreement.
12.    MODIFICATION OF AGREEMENT.     No waiver or modification of this
Agreement or of any covenant, condition or limitation herein contained shall be
valid unless in writing and duly executed by the party to be charged therewith.
No evidence of any waiver or modification shall be offered or received in
evidence in any proceeding, arbitration or litigation between the parties hereto
arising out of or affecting this Agreement, or the rights or obligations of the
parties hereunder, unless such waiver or modification is in writing, duly
executed as aforesaid. The parties agree that the provisions of this Section may
not be waived except as herein set forth.






--------------------------------------------------------------------------------


13.     PRIOR AGREEMENTS. This Agreement cancels and supersedes any prior
employment and/or compensation agreement or agreements, whether oral or written,
between Employer and/or its related entities and Employee.
14.    NOTICE. AlI notices, requests, demands, consents or other communications
given hereunder or in connection herewith shall be in writing, shall be sent by
registered or certified mail, return receipt requested, postage prepaid, or by
hand delivery or expedited delivery service, with delivery charges prepaid and
with acknowledged receipt of delivery, shall be deemed given on the date of
acceptance or refusal of acceptance shown on such receipt, and shall be
addressed to the party to receive such notice at the following applicable
address:
If to Employee, to:


If to Employer, to:


Either party may, by notice given as aforesaid, change its address for all
subsequent notices. Each notice by or on behalf of Employer shall be deemed
sufficient if signed by any one of its officers or by its counsel and if
otherwise given or made in compliance with this Section.
15.    SEVERABILITY. If any provision of this Agreement shall be held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain valid
and in full force and effect. If any provision is held invalid or unenforceable
with respect to particular circumstances, it shall nevertheless remain in full
force and effect in all other circumstances.
16.    BENEFIT. This Agreement and the rights and obligations of the parties
hereunder shall inure to the benefit of and be binding upon the successors and
assigns of Employer and upon the personal representatives of Employee. This
Agreement may be assigned by Employer, but not by Employee.
17.    MANDATORY ARBITRATION OF DISPUTES OR CLAIMS.
Employer and Employee agree that any claims arising out of or in connection with
the employment relationship, the terms and conditions of employment, or the
termination of Employee's employment will be settled by binding arbitration.
This Agreement applies to the following allegations, disputes, and claims for
relief, but is not limited to those listed: (1) wrongful discharge under federal
and/or state statutory and


--------------------------------------------------------------------------------


common law; (2) employment- related claims, discrimination, and harassment
claims based on federal, state or local statute, ordinance or governmental
regulations, including but not limited to 42 U.S.C. § 1981; Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.; the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq.; the Americans with
Disabilities Act, 42 U.S.C. §12,101, et seq.; the Family and Medical Leave Act,
29 U.S.C. § 2601 et seq.; and, the Fair Labor Standards Act, 29 U.S.C. § 201,
et.seq.; (3) whistleblower claims; (4) retaliatory discharge or other
employment-related actions; (5) compensation disputes; (6) tort claims; (7) bad
faith denial of workers' compensation claims; (8) contractual claims; (9)
employee benefit claims, including ERISA and COBRA claims; and (10) all other
federal and/or state statutory and common law claims, regardless of whether the
statute was enacted or whether the common law doctrine was recognized at the
time this Agreement was signed. This Agreement applies to all of the
aforementioned claims, whether those claims are asserted against the Employer or
any managerial or supervisory employee of the Employer, or both. It applies to
any claims that may have existed in the past, any present claims, and any future
claims. The only exceptions to the scope of this arbitration agreement are as
follows: Employer may file a judicial action or resort to arbitration to enforce
its rights under paragraphs 9 and/or 11 of this Agreement. Employee may file
workers' compensation and unemployment claims with appropriate state agencies
and, thereafter appeal any administrative decisions thereon as provided by state
statute and court rules. Employee may not take any other claims to court.
Employee understands that this Agreement will not limit his or her right to file
charges with the Equal Employment Opportunity Commission, unfair labor practice
charges with the National Labor Relations Board, complaints with the
Occupational Safety and Health Administration or any other filing with any
federal or state agency charged with statutory responsibility to protect the
employment-related rights of employees. However, it does preclude his or her
resort to the courts to resolve any disputes or to obtain relief related to his
or her employment.
(a)    Either party may commence the arbitration proceeding by written grievance
and demand and submission of a $150.00 filing fee, provided that if the Employee
seeks arbitration he or she must first exhaust all internal complaint procedures
established by the Employer's handbook, policies and procedures. The time limits
for the filing of a grievance shall be the same as provided by the substantive
law applicable to the dispute, for example 180 days for discrimination claims.
If the Employee exhausts his or her internal


--------------------------------------------------------------------------------


complaint procedures but is not satisfied with the resulting decision of the
Employer, the Employee may demand arbitration, and the Employee shall submit
with the demand for arbitration his or her filing fee check payable to the
Employer, which will apply same towards the fees and expenses of the
arbitration.
(b)     The arbitration proceedings shall be conducted at a mutually agreed
site, with a single arbitrator selected from a panel provided by the Federal
Mediation and Conciliation Service. The selection from the panel will be made by
the Employee and Employer alternately striking names from the panel provided by
FMCS until only one name remains, and that person shall be the arbitrator for
the dispute in question. Discovery may be had in accordance with the Federal
Ru1es of Civil Procedure, with the arbitrator resolving all discovery disputes
in accordance with said rules. Both Employee and Employer may be represented by
an attorney throughout the proceedings, but neither party shall be liable for
the other party's attorneys' fees and expenses unless such is provided for by
the substantive law applicable to the dispute and ordered by the arbitrator.
(c)    The arbitrator shall coordinate and limit as appropriate all pre-arbitral
discovery, which shall include document production, information requests and
depositions. The arbitrator shall issue a written decision and award, stating
the reasons therefore. The decision and award shall be exclusive, final and
binding on the parties, their heirs, executors, administrators, successors and
assigns. The costs and expenses of the arbitration shall be awarded by the
arbitrator in accordance with the substantive law applicable to the dispute. If
the arbitrator does not make an award of costs then all fees and expenses of the
arbitrator (over and above the $150.00 filing fee if the arbitration was
commenced by the Employee), shall be paid by the Employer. The arbitrator may
also award other costs and fees (for example, deposition costs, expert costs,
attorneys' fees) in accordance with the substantive law applicable to the
particular dispute. If the applicable substantive law does not allow the
decision-maker the discretion of awarding costs and fees, or if no such award is
made, each party shall be responsible for its own attorneys' fees and costs.
(d)    Employer and Employee understand that, by signing this Agreement, they
are agreeing to substitute one legitimate forum (arbitration) for another
(litigation), and thereby are waiving their right to have their disputes
resolved in court by a jury. This substitution involves no surrender, by either
party, of any substantive statutory or common law benefit, protection or
defense.


--------------------------------------------------------------------------------


(e)    The parties agree, acknowledge and understand that, unless otherwise
provided herein, this Agreement and all related proceedings are subject to the
Federal Arbitration Act, 9 U.S.C. §§ 1-16.
18.    WAIVER. The waiver by either party of any breach or violation of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach or violation hereunder.
19.    GOVERNING LAW. This Agreement shall be interpreted, construed, applied
and enforced in accordance with the laws of the State of Mississippi, regardless
of (a) where this Agreement is executed or delivered, (b) where any payment or
other performance required by this Agreement is made or required to be made, (c)
where any breach of any provision of this Agreement occurs or any cause of
action otherwise accrues, (d) where any action or other proceeding is instituted
or pending, (e) the nationality, citizenship, domicile, principal place of
business or jurisdiction of organization or domestication of any party, (f)
whether the laws of the forum jurisdiction otherwise would apply the laws of a
jurisdiction other than the State of Mississippi, or (g) any combination of the
foregoing.
20.    CHOICE OF VENUE. The parties hereto hereby irrevocably consent (a) to the
jurisdiction of the Chancery Courts of the State of Mississippi, County of
Attala, and of any Federal    Court located in the Northern District of
Mississippi, to enforce the terms of this Agreement, including its Arbitration
provisions, and agree that venue in each of such Courts is proper in connection
with any such action or proceeding.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.




[EMPLOYEE]
 
 
[EMPLOYER]
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 











